STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                          UNPUBLISHED
                                                          January 26, 2017
             Plaintiff-Appellee/Cross-Appellant,

v                                                         No. 326105
                                                          Allegan Circuit Court
BRANDON JAMES HARBISON,                                   LC No. 13-018686-FC

             Defendant-Appellant/Cross-
             Appellee.


Before: MURPHY, P.J., and METER and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J., (concurring).

      I concur in result only.


                                                    /s/ Amy Ronayne Krause




                                            -1-